Citation Nr: 0329100	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability to include chondromalacia 
patella.

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability to include chondromalacia patella.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel









INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Los Angeles, California.  
In a rating decision dated February 1999, the RO granted 
service connection for right and left knee disabilities, 
assigning initial noncompensable ratings, effective July 
1998.  The veteran duly appealed the RO determination, 
submitting a timely VA Form 9 in April 1999.  In a January 
2003 Supplemental Statement of the Case, the RO increased the 
initial ratings, assigning separate 10 percent ratings for 
right and left knee disabilities, effective July 1998.  
Although an increased rating has been granted, the issues of 
entitlement to ratings in excess of 10 percent for right and 
left knee disabilities remain in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993). 

In April 1999, the veteran appeared at an RO hearing in Los 
Angeles.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  Since the award of service connection, the right knee 
disability has been manifested by X-ray findings of 
arthritis, normal range of motion, and subjective complaints 
of pain.  

3.  Since the award of service connection, the left knee 
disability has been manifested by X-ray findings of 
arthritis, normal range of motion, and subjective complaints 
of pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2003).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a November 2002 letter.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records and post-service clinical records are on file.  There 
is no indication of relevant, outstanding records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  The veteran was afforded a VA medical examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The examination reports obtained are thorough and 
contain sufficient information to rate the veteran's knee 
disabilities in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that another examination is not 
necessary.  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to increased 
evaluations for disabilities to the right and left knee.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board acknowledges that the VCAA letter 
that was sent in August 2002 only provided 30 days for the 
veteran to respond-although it also pointed out that any 
evidence received within one year could result in benefits 
being awarded back to the date of claim.  The veteran had the 
opportunity to present testimony before the Board, but he 
failed to appear for the hearing.  The veteran was asked on 
numerous occasions to identify and additional evidence, and 
all evidence he's identified has been obtained.  Thus, 
although it appears that the RO initially applied the 
regulation that was invalidated by the Federal Circuit, the 
veteran has been provided more than one year from when the 
VCAA letter was issued.  


I.  Factual Background

Service medical records reflect that over the course of 
active duty service, the veteran sought treatment for 
bilateral knee pain.  In September 1998, following separation 
from service, the veteran was afforded a VA examination in 
which bilateral knee chondromalacia was diagnosed.  The 
examiner noted good patellar tracking and no effusion or 
evidence of infection.

At an RO hearing held in April 1999, the veteran stated that 
he incurred bilateral knee pain on a daily basis.  The 
veteran described "great pain" when sitting for longer than 
twenty minutes, and when using a forklift for work purposes, 
stated that he could only do so for approximately thirty 
minutes due to pain.  He described pain when walking up and 
down stairs and stated that his knees locked up.  Both knees 
bothered him equally; however, some days would be pain free.  
He had not missed any work due to pain in his knees, and had 
attempted to play basketball on occasion but felt pain for 
three days after.  When walking on an inclined surface, he 
felt tension which developed into pain.  The veteran stated 
that, since the September 1998 examination, he had not been 
treated or examined for complaints of pain in his knees.

VA outpatient medical records dated in June 2001 show that 
the veteran was seen for complaints of pain in his knees.  An 
X-ray study was interpreted as being within normal limits.  
The osseous arthitecture and soft tissues were unremarkable.  

The veteran underwent a VA examination in October 2002.  The 
veteran stated that his knees had worsened and described 
having no inhibition in walking, but he stated that he could 
not participate in cardiovascular activities because of 
ensuing pain.  He was unable to sit for prolonged periods of 
time, and occasionally his knees would lock up requiring 
manual manipulation to resume range of motion.  Upon 
examination of the right knee, there was no effusion, but 
there was tenderness to palpation at the lateral joint line 
and moderate crepitus.  The right knee was negative for both 
the McMurray's and Lachman tests.  The examiner noted normal 
physiologic valgus alignment and range of motion of 0 to 140 
degrees.  As for the left knee, the examiner noted no 
effusion, no tenderness to palpation about the knee, and mild 
crepitus.  The left knee was also negative for both the 
McMurray's and Lachman tests.  The examiner noted negative 
anterior drawer and stable to varus and valgus stress.  The 
left knee had range of motion from 0 to 140 degrees and 
normal knee alignment with normal physiologic valgus 
orientation.  The examiner's assessment was minimal 
degenerative joint disease of the bilateral knees.  X-ray 
examinations of both knees revealed minimal narrowing of the 
medial joint spaces bilaterally with minimal sclerosis of the 
tibial plateaus.


II.  Laws and Regulations

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).


Specific schedular criteria

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated according to limitation of motion for 
the joint or joints involved, in this instance under 
Diagnostic Codes 5260 and 5261.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  Read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).  Evaluations for limitation of flexion of a 
knee are assigned as follows:  flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 
4.71a, Code 5260 (2003).  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Code 5261 
(2003).  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees.  A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees.  
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of with marked knee 
or ankle disability warrants a 30 percent evaluation; with 
moderate knee or ankle disability warrants a 20 percent 
evaluation; and with slight knee or ankle disability warrants 
a 10 percent evaluation.


III.  Analysis

The RO assigned separate 10 percent disability ratings for 
the right and left knee under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, for other impairment of the 
knee.  

In rating the service-connected right and left knee 
disabilities, all applicable diagnostic codes must be 
considered to include Diagnostic Codes 5003, 5256, 5257, 
5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. 
App. 532 (1993), the Court held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's primary complaints as they relate to both knees 
consist of an inability to sit for long periods of time and 
the onset of pain upon participating in cardiovascular 
activities.  Physical examination of the right knee revealed 
tender palpation at the lateral joint line and moderate 
crepitus.  The left knee had no effusion, no tenderness to 
palpation about the knee, and mild crepitus.  The examiner's 
impression of both knees was of minimal degenerative joint 
disease and X-ray examination revealed normal alignment of 
the standing knees with minimal narrowing of the medical 
joint spaces bilaterally with minimal sclerosis of the tibial 
plateaus.

Because the primary residual of the veteran's right knee and 
left knee disabilities appear to be arthritis, the Board 
finds that the veteran's right and left knee disabilities 
should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which in turn requires rating under limitation of 
motion.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right and left knee disabilities under Diagnostic 
Codes 5003 and 5257, under which he was previously rated by 
the RO.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban, 6 Vet. App. at 261 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 (2003) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  

In this case, a compensable rating is not warranted under 
Diagnostic Code 5257 with respect to the veteran's right knee 
and left knee disabilities.  Although the veteran has made 
statements that he feels pain and is unable to sit for 
prolonged periods of time, there is no statement that the 
veteran feels instability in either knee.  Crucially, the 
medical evidence does not show instability or subluxation in 
the right or left knee.  Findings from the October 2002 VA 
examination show stability in both knees to varus and valgus 
manipulation and normal physiologic valgus alignment.  
Therefore, the Board finds that the preponderance of the 
evidence is against assigning a compensable evaluation under 
Diagnostic Code 5257.


Schedular rating

As noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  Upon review of the October 2002 VA 
examination, the range of motion for the right knee was 0 to 
140 degrees which, as noted above, is normal range of motion.  
Consequently, range of motion is noncompensable under the 
provisions of both Diagnostic Codes 5260 and/or 5261.  The 
examination reveals that the range of motion for the left 
knee was also within normal range, 0 to 140 degrees, 
therefore, it is noncompensable.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported that 
he has pain in his knees and they occasionally lock up 
requiring manual manipulation.  Although the veteran 
complained of pain associated with the disabilities at issue, 
"[a] finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.'"  38 C.F.R. § 4.40 (2003).  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The examiner 
noted moderate crepitus of the right knee with a standard 
range of motion.  As for the left knee, the examiner noted no 
effusion and mild crepitus with a standard range of motion.  
The Board finds that, when considering the veteran's pain, a 
10 percent rating is warranted for each knee under limitation 
of motion.  That is, the present 10 percent ratings take into 
consideration the veteran's complaints of knee pain; however, 
the objective medical evidence does not support findings of 
pain on motion of the right knee or left knee to such degree 
as to satisfy the requirements for a higher evaluation.  
Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right and left knee disabilities.  See Schafrath, 
1 Vet. App. 589 (1991).

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right or left 
knee.  Furthermore, the veteran may not be rated by analogy 
to this code as he does not suffer functional immobility of 
either knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor is there 
frequent episodes of "locking," pain and effusion into the 
joint.  The Board has taken into consideration the veteran's 
complaints of "locking" of the knees, however, the 
objective medical evidence fails to support "locking" of 
the knees, and the examiner specifically states that there is 
no effusion in either knee.

Although an X-ray examination revealed minimal sclerosis of 
the tibia, there is no clinical evidence to support a 
compensable finding of an impairment of the tibia and fibula, 
consequently, there is no basis for evaluating the veteran 
under Diagnostic Code 5262.  Genu recurvatum, as rated 
pursuant to Diagnostic Code 5263, is inapplicable as it has 
not been diagnosed.  


Extra-schedular rating

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right knee 
disability and left knee disability.  Accordingly, the 
benefit sought on appeal is denied.




ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability to include chondromalacia patella is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability to include chondromalacia patella is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



